Exhibit 10.3

SCYNEXIS, Inc.

Non-Employee Director Compensation Policy

Each non-employee director receives an annual base cash retainer of $30,000 for
such service, to be paid quarterly. In addition, the chairman of our board of
directors receives an additional annual base cash retainer of $15,000, to be
paid quarterly.

In addition, we compensate the members of our board of directors for service on
our committees as follows:

 

  •   The chairperson of our audit committee receives an annual cash retainer of
$10,000 for this service, paid quarterly, and each of the other members of the
audit committee receives an annual cash retainer of $6,500, paid quarterly.

 

  •   The chairperson of our compensation committee receives an annual cash
retainer of $7,500 for this service, paid quarterly, and each of the other
members of the compensation committee receive an annual cash retainer of $5,000,
paid quarterly.

 

  •   The chairperson of our nominating and corporate governance committee
receive an annual cash retainer of $4,500 for this service, paid quarterly, and
each of the other members of the nominating and corporate governance committee
receive an annual cash retainer of $3,000, paid quarterly.

Each year on or promptly following the date of our annual meeting of
stockholders, each non-employee director will be granted an option to purchase
3,480 shares of our common stock, and our chairman will be granted an additional
option to purchase 1,740 shares of our common stock. If a new board member joins
our board of directors, the director will be granted an initial option to
purchase 7,830 shares of our common stock, and if a new chairman joins our board
of directors, the chairman will be granted an additional initial option to
purchase 3,480 shares of our common stock. Annual option grants and initial
option grants to new board members will have an exercise price per share equal
to the fair market value of a share of our common stock on the date of grant and
will vest in full on the earlier of our next annual meeting of stockholders to
occur in the year following the date of grant and the one year anniversary of
the date of grant; provided, that the non-employee director is providing
continuous services on the applicable vesting date.

In addition, pursuant to a policy adopted by the Compensation Committee of our
Board of Directors on June 11, 2014, each of our non-employee directors may
elect to receive nonstatutory stock options in lieu of all or a portion of the
cash compensation to which the non-employee director would otherwise be entitled
to, as described above. For each non-employee director electing to receive a
nonstatutory stock option in lieu of such cash compensation, the date on which
the nonstatutory stock options will be granted will be the date on which the
cash compensation would otherwise have been paid, and the number of shares
underlying such stock option will be determined by (i) dividing the cash
compensation that the non-employee director elects to forgo in exchange for such
nonstatutory stock options by 0.65, and (ii) dividing the result by the fair
market value of our common stock on the date of grant. Each nonstatutory stock
option granted in lieu of cash compensation pursuant to a non-employee
director’s election will be 100% vested on the date of grant.